DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2011/0215349) in view of Ng et al. (US 10522518).
With regard to claim 1, An teaches, in Fig 9, a semiconductor light emitting device comprising: an external substrate (10) including an upper face; a first semiconductor light emitting device chip (32) provided on the external substrate, the first semiconductor light emitting device chip comprising a first plurality of semiconductor layers including a first active layer for generating ultraviolet light by recombination of electrons and holes ([0060]), and a first electrode (31B) electrically connected to the first plurality of semiconductor layers; a lens (47B) configured to surround the first semiconductor light emitting device chip, the lens serving to refract the ultraviolet light from the first semiconductor light emitting device chip and forming an orientation angle within a predefined range ([0083]); and a second semiconductor light emitting device chip (31) provided on the external substrate, the second semiconductor light emitting device chip comprising a second plurality of semiconductor layers including a second active layer for generating visible light by recombination of electrons and holes ([0060]), and a second electrode (31A) electrically connected to the second plurality of semiconductor layers, wherein the second semiconductor light emitting device chip is positioned outside the predefined range of the orientation angle formed by the ultraviolet light refracted by the lens (see figure), wherein the external substrate includes a conductive layer (21, 22) electrically connected to the first electrode of the first semiconductor light emitting device chip and the second electrode of the second semiconductor light emitting device chip. 
An does not explicitly teach that the first semiconductor light emitting device chip is provided on the upper face of the external substrate, wherein the external substrate defines a recess extending from the upper face into the external substrate for receiving the second semiconductor light emitting device chip, the second semiconductor light emitting device chip being received into the recess, and wherein the recess is configured to surround the first semiconductor light emitting device chip.
Ng teaches, in Fig 7, that the first semiconductor light emitting device chip (720) is provided on the upper face of the external substrate (715), wherein the external substrate defines a recess (716) extending from the upper face into the external substrate for receiving the second semiconductor light emitting device chip (720), the second semiconductor light emitting device chip being received into the recess, and wherein the recess is configured to surround the first semiconductor light emitting device chip (see figure), “to ensure a more thorough light mixing,” (column 8, lines 5-10).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of An with the recess of Ng to ensure a more thorough light mixing.
With regard to claim 2, An teaches, in Fig 9, that the orientation angle ranges from 130° to 155º ([0057]).
With regard to claim 5, An teaches, in Fig 9, that the second semiconductor light emitting device chip emits blue light ([0060]).
With regard to claim 6, An teaches, in Fig 9, that the lens and the recess are arranged, coming into contact with each other (see figure, recess of Ng).
With regard to claim 7, Ng teaches, in Fig 7, that the recess has a depth greater than the height of the second semiconductor light emitting device chip (see figure).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJ R GUPTA/Primary Examiner, Art Unit 2829